Citation Nr: 0103270	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the right (major) 3rd metacarpal, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for an 
ulcer disorder.

3.  Whether there was clear and unmistakable error involved 
in the previous denial of service connection for an ulcer 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to 
March 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1995, by the New York, New York, Regional Office (RO), which 
assigned a 10 percent disability rating for the veteran's 
service-connected residuals of a fracture of the right 3rd 
metacarpal.  The notice of disagreement with that 
determination was received in March 1996.  The statement of 
the case was issued in January 1998.  In a report of contact 
(VA Form 119), dated March 18, 1998, the veteran requested an 
extension of time for perfecting his appeal.  The veteran's 
substantive appeal (VA Form 9) was received later in March 
1998.  Additional medical records were received in September 
1998.  A supplemental statement of the case was issued in 
December 1998.  The appeal was received at the Board in July 
2000.  

A review of the record shows the veteran initially requested 
that he be afforded a personal hearing before a Member of the 
Board at the local RO.  As a result, the veteran was 
scheduled for a Travel Board hearing in July 2000.  Written 
notice of the date, time, and location of the hearing was 
furnished to the veteran at his last known address, but he 
failed to appear for the scheduled hearing.  The veteran has 
not submitted evidence of good cause to support his failure 
to report for the hearing.  Accordingly, the veteran's 
request for a Travel Board hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2000).  

The Board notes that, in the above-mentioned June 1995 rating 
action, the RO denied entitlement to service connection for 
peripheral neuropathy of the right upper extremity.  A notice 
of disagreement with that determination was received in March 
1996, and a statement of the case was issued in October 1999.  
The next communication concerning peripheral neuropathy of 
the right upper extremity was a Statement of Accredited 
Representative (VA Form 646) that was received in July 2000.  
Although the service representative's statement could be 
construed as a substantive appeal, it constitutes an untimely 
substantive appeal, as it was received more than one year 
after the June 1995 notice of the rating decision and more 
than 60 days after the SOC was mailed to the veteran in 
October 1999.  Accordingly, the issue of entitlement to 
service connection for peripheral neuropathy of the right 
upper extremity became a final determination and the Board is 
without jurisdiction to consider it.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 (2000).  

The Board further notes that, by rating action in November 
1998, the RO denied service connection for post-traumatic 
stress disorder, generalized anxiety disorder, and cervical 
stenosis with radiculopathy.  The veteran was notified of 
that determination and of his appellate rights by letter 
dated in December 1998.  No notice of disagreement with that 
determination has been submitted; therefore, those issues are 
not in proper appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.201 (2000).  

The second and third issues listed on the first page of this 
decision are addressed in the Remand section, below.

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of fracture of 
the 3rd metacarpal are currently manifested by complaints of 
weakness, pain, and discomfort in the right hand; on 
examination, there was a full range of motion of the digits 
in the right hand, with normal X-ray findings, good grip and 
strength, no evidence of swelling or edema, and no evidence 
of any ankylosis of the finger.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a fracture of the right (major) 3rd 
metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5226 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The record reflects that the veteran entered active duty in 
May 1969.  The service medical records indicate that he was 
seen on an emergency basis on December 15, 1969, after he 
accidentally fractured the 3rd metacarpal of the right hand.  
It was noted that he did not have a full range of motion.  No 
pertinent diagnosis was reported.  

By a rating action in November 1975, the RO granted service 
connection for fracture, right 3rd metacarpal, evaluated as 
noncompensably disabling, effective May 1, 1975.  The record 
is devoid of any medical record during the late 1970's 
through 1990's.  

The veteran's claim for an increased rating for his right 
hand disorder (filed on VA Form 21-4138) was received in 
March 1995.  Submitted in support of the claim was a VA 
hospital report dated in May 1991, which shows that the 
veteran was admitted to the hospital for detoxification.  The 
report does not reflect any complaints or treatment for a 
right hand disorder.  Also submitted were VA outpatient 
treatment reports dated from October 1992 to January 1995, 
reflecting treatment for several disabilities, including 
right hand pain.  The veteran was seen in February 1993 for 
complaints of pain in the right hand; the clinical assessment 
was old 3rd metacarpal hand fracture; the source of the pain 
was unclear.  A treatment report dated in September 1994 
reflects a diagnosis of status post right 4th [sic] 
metacarpal fracture.  During a clinical visit in November 
1994, the veteran complained of pain in the right hand; he 
stated that he was unable to use the right hand because of 
pain.  No pertinent diagnosis was noted.  

Received in July 1996 were VA outpatient treatment reports 
dated from January 1995 to June 1996, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including right hand pain.  A treatment 
report dated in March 1995 noted a diagnosis of degenerative 
joint disease in the hand.  A progress note dated in July 
1995 reflects that the veteran was seen for an urgent add-on 
visit, during which he complained of loss of motion and pain 
in the right hand; the veteran was prescribed pain medication 
for the hand.  No pertinent diagnosis was noted.  He was seen 
in January 1996 for complaints of right hand pain; 
examination revealed a small deformity in the right 3rd 
metacarpal.  The diagnosis was chronic hand pain.  A progress 
note dated in March 1996 indicates that the veteran had been 
followed for general neuropathy, with shooting pains 
especially at night; it was noted that an electromyography 
(EMG), performed in December 1994, had revealed moderate 
sensory neuropathy, thought to be probably of ETOH 
(alcohol/ethanol) origin.  On examination, Tinel's and 
Phalen's tests were negative.  There was a positive exostosis 
proximally in the 4th [sic] metacarpal, and a positive 
sensation in the ulnar, radial, and medial nerves.  No 
pertinent diagnosis was reported.  

The veteran was afforded a VA compensation examination in 
January 1997, at which time he complained of pain and 
discomfort in the right hand and wrist with intermittent 
bouts of neck, shoulder, and elbow pain.  He also reported 
that he continued to have activity-related pain and 
discomfort in his right hand, wrist, shoulder, elbow, and 
neck.  Examination of the elbow showed no swelling, redness, 
increased temperature, scar formation, or instability.  Range 
of motion in the elbow was from 0 to 135 degrees.  The right 
wrist and hand showed no evidence of any significant 
swelling; however, there was a loss of bony contour over the 
fourth metatarsal head of the right hand.  The veteran stated 
that this was an injury that was sustained before his 
military service.  The remainder of the hand demonstrated no 
swelling, tenderness, false motion, or crepitus.  Range of 
motion of the digits was within normal limits.  The wrist 
showed no evidence of any swelling, scar formation, or 
effusion.  There was no tenderness about the distal radial 
unlar joint or carpus.  It was noted that X-ray study of the 
right hand performed in March 1996 demonstrated no 
radiographic evidence of old or recent fracture or 
dislocation; the joint spaces were well preserved and there 
was no significant soft tissue abnormality present.  The 
pertinent diagnosis was status post-traumatic injury of the 
right hand with fracture of the 3rd metacarpal.  

Received in September 1998 were VA outpatient treatment 
reports dated from March 1995 to August 1998, which show that 
the veteran continued to receive clinical attention and 
treatment for several disabilities.  Most of these reports 
were previously reported and discussed above.  The remainder 
of the medical records reflect treatment for unrelated 
disorders; they do not reflect any complaints or treatment 
for the right hand.  

II.  Legal analysis

The veteran essentially contends that he is entitled to a 
rating in excess of 10 percent for the service-connected 
residuals of a fracture of the 3rd metacarpal.  The Board 
notes that there has been occasional confusion, in the post-
service medical reports, as to whether it is the 3rd or the 
4th metacarpal that is involved.  It appears that the 
notations as to the 4th metacarpal have been mere reporting 
errors, as there is no evidence that more than one metacarpal 
was involved in the service-connected injury.  In any event, 
as will be seen below, the rating criteria applicable to 
either the 3rd or the 4th metacarpal are the same, so any 
mistaken reports constitute harmless error.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  These regulations 
include, but are not limited to 38 C.F.R. §§ 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners should 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet.App. 55 (1994).  When 
there is a question as to which of two evaluations should be 
applied to a disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2000).  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  

The veteran's service connected residuals of fracture of the 
right 3rd metacarpal, which is in his major hand, is 
currently assigned a 10 percent disability evaluation under 
the provisions of Diagnostic Code (DC) 5226 of VA's Schedule 
for Rating Disabilities, 38 C.F.R.  Under DC 5226, the sole 
and maximum evaluation of 10 percent is assigned for 
favorable or unfavorable middle finger ankylosis of the major 
or minor hand.  Note (3) provides that, when only one joint 
of a digit is ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Extremely unfavorable ankylosis will be rated as if it were 
an amputation.  38 C.F.R. § 4.71a, DC 5226 (2000).  

Diagnostic Code 5154 contemplates amputation of the middle 
finger, and a 20 percent evaluation is assigned for major or 
minor hand middle finger amputation with metacarpal 
resection.  Without resection of the metacarpal, amputation 
at the proximal interphalangeal joint or proximal thereto 
warrants a rating of 10 percent.  38 C.F.R. § 4.71a, DC 5154 
(2000).  

As established by the medical evidence and the veteran's 
contentions, the Board finds that the current level of 
functional loss of the right middle finger is comparable to 
the middle finger ankylosis contemplated by the Diagnostic 
Code currently assigned.  The Board finds, after a careful 
review of the available Diagnostic Codes and the medical 
evidence of record, that Diagnostic Codes other than 5226 do 
not provide a basis to assign an evaluation higher than the 
10 percent evaluation currently in effect.  The Board finds 
that the veteran is currently receiving the highest available 
rating for his disability.  As the veteran does not have 
extremely unfavorable ankylosis of any joint, consideration 
of the amputation codes is unnecessary.  

The Board further acknowledges the veteran's complaints of 
increased pain and limitation of motion on use, and has 
considered such in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
4.59, consistent with the decision of the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
supra.  However, the Board also notes that the Court has held 
that consideration of functional loss due to pain is not 
required when, as in this case, the currently assigned rating 
is the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  Thus, 
such does not provide an additional basis for an increased 
evaluation.  

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).  In the present case, the 
veteran's right hand disorder is not shown to have required 
hospitalization.  Moreover, he has not demonstrated that his 
right hand disorder, in and of itself, is productive of 
marked interference with his employment.  In particular, 
although he alleges that the pain and discomfort in his right 
hand affect his activities, the record indicates that the 
veteran was found to be unable to follow gainful employment 
as a result of several disabilities, including cervical 
stenosis with radiculopathy, lumbar disc disease, generalized 
anxiety disorder, and his fracture of the 3rd metacarpal.

It is also noteworthy that the veteran's cervical stenosis 
disorder is evaluated as 40 percent disabling, and his 
generalized anxiety disorder is evaluated as 30 percent; 
these ratings indicate that those disabilities cause 
significantly greater impairment than the right hand 
disorder.  Moreover, neither the examination reports nor the 
medical records show the presence of such problems with grip, 
etc., due to the service-connected right hand disorder, as 
alleged by the veteran, as to support a conclusion that the 
hand disorder, alone, so markedly interferes with the 
veteran's employment as to support the assignment of an 
extraschedular disability evaluation.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  In this 
instance, as the preponderance of the evidence is against the 
veteran's claim for increased rating, the reasonable doubt 
doctrine does not apply.


ORDER

Entitlement to a rating in excess of 10 percent, for 
residuals of fracture of the right 3rd metacarpal, is denied.  


REMAND

The record reflects that entitlement to service connection 
for an ulcer condition was denied by a rating action in May 
1975.  A notice of disagreement with that determination was 
received in September 1975.  A statement of the case was 
issued in November 1975, but a substantive appeal was not 
received within one year, and, therefore, the rating decision 
became final.  

The RO, by a decision entered in June 1995, determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for duodenal ulcer and 
prolapsed bulb.  A notice of disagreement (NOD) with that 
determination was received in March 1996.  It does not appear 
from the record, however, that a statement of the case (SOC) 
addressing that claim has been furnished to the veteran.  In 
situations such as this, the U.S. Court of Appeals for 
Veterans Claims has held that the Board should remand, rather 
than refer, the matter to the RO for the issuance of an SOC.  
See, e.g., Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  

As noted above, the Court has held that the failure to issue 
a statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995).  See also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  However, an appeal shall thereafter be returned 
to the Board only if perfected by the filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  See also In re Fee Agreement of Cox, 10 Vet.App. 
361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required -- indeed, it 
had no authority -- to proceed to a decision") (citation 
omitted).  

In addition, in a statement received in April 1999, the 
veteran's representative raised the issue of whether the May 
1975 rating action, which denied service connection for an 
ulcer condition, was a product of clear and unmistakable 
error (CUE).  This CUE claim was initially adjudicated in a 
rating action of August 1999; the RO determined that the May 
1975 rating action did not contain CUE in its denial of 
service connection for the above-cited issue.  Although it 
does not appear that the veteran filed an NOD as to the CUE 
claim, an SOC addressing the CUE claim was issued in October 
1999.  Because the veteran's CUE claim was first denied in 
the SOC, the RO's October 1999 letter, attached to the SOC, 
although well-meaning, did not properly inform him of his 
appellate rights; he was not advised that he needed to file a 
timely notice of disagreement (NOD) with the RO's initial 
denial of the CUE issue in the SOC, if he wished to appeal 
that issue.  

In a Statement of Accredited Representative in Appealed Case, 
in lieu of VA Form 646, dated in July 2000, the veteran's 
representative essentially argued that the May 1975 rating 
decision was clearly and unmistakably erroneous in its denial 
of service connection for an ulcer condition.  In light of 
the procedural irregularities described above, and the 
confusion in the furnishing of the veteran's appellate rights 
as to his CUE claim, the Board finds that the 
representative's statement in July 2000 constitutes a timely 
NOD with the RO's determination that the May 1975 rating 
action did not include clear and unmistakable error.  

On remand, the RO should reexamine this claim to determine 
whether additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare an additional SSOC, which includes all 
relevant law and regulations as to the issues of CUE and 
whether new and material evidence had been submitted to 
reopen the claim for service connection for an ulcer 
condition.  The transmittal letter accompanying the SSOC must 
properly inform the veteran of his appellate rights, 
specifically, that he has 60 days from the date of mailing of 
the SSOC in which to perfect his appeal by filing a 
substantive appeal.  The Board finds that a remand for this 
action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2000); see also Manlincon v. West, supra; Godfrey v. Brown, 
supra; Archbold v. Brown, supra.  If, and only if, a timely 
substantive appeal is received, then this claim should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000).  

In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO should ensure that any 
indicated further development is 
conducted with respect to the issues of 
whether the May 1995 rating action, which 
denied service connection for an ulcer 
condition, contained clear and 
unmistakable error, and whether new and 
material evidence has been submitted to 
reopen the veteran's claim for service 
connection for duodenal ulcer and 
prolapsed bulb.  The claim should then be 
readjudicated with consideration of all 
evidence received since the last final 
determination.  

2.  In any event, if the claims remain 
denied, a supplemental statement of the 
case must be issued which addresses these 
issues and includes all relevant laws and 
regulations.  The veteran must be advised 
of the time in which he may file a 
substantive appeal.  Thereafter, if an 
appeal has been perfected, those issues 
should be returned to the Board.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

